Citation Nr: 0319679	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability 
secondary to the veteran's service-connected hypertension.

2.  Entitlement to service connection for a kidney disorder 
secondary to the veteran's service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975, and from May 1979 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  When the appeal initially came 
before the Board, in addition to the issues noted on the 
front page of this document, the issue of entitlement to an 
increased evaluation for hypertension was also submitted to 
the Board for review.  

Following a review of the claims folder, in September 2002, 
the Board issued a decision on the merits of the veteran's 
claim for an increased evaluation for hypertension.  
Specifically, the Board granted the veteran's request and 
raised the evaluation from 10 to 20 percent.  With respect to 
the other two issues, the Board notified the veteran that it 
was deferring issuing a decision on the merits of the claim 
and instead it would be undertaking additional development of 
those issues pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.


REMAND

After the issuance of the decision in September 2002, the 
Board sought clarification of two medical opinions located in 
the claims folder.  The record reflects that those 
clarifications were written in January and February 2003, and 
returned to the Board shortly thereafter.  In May 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued Disabled American Veterans v. 
Secretary of Veterans Affairs,  Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  In the 
case, the Federal Circuit Court invalidated portions of the 
Board's development regulation package.  The Court further 
stated that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  Request that the veteran identify all 
VA and non-VA medical facilities at which 
he has received treatment or diagnostic 
work for disabilities of the eyes and 
kidneys since September 2001.  Upon 
receipt of adequate identifying 
information from the veteran, request 
complete copies of his treatment records 
from each provider.  Associate all 
responses with the claims file.  All 
records maintained are to be requested.

2.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
38 U.S.C.A. § 5103A(b) (West 2002).

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the veteran's claims, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand and the Board's development.  If the 
benefits sought on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


